Citation Nr: 0206495	
Decision Date: 06/18/02    Archive Date: 06/27/02	

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $3,549.

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1951 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, that concluded that recovery of an overpayment in 
the calculated amount of $3,549 would not be against the 
principles of equity and good conscience.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The issues of whether the overpayment in the calculated 
amount of $19,390, was properly created and whether the 
veteran is entitled to waiver of recovery of an overpayment 
of improved disability pension benefits in the calculated 
amount of $19,390 are the subject of the REMAND portion of 
this decision.  See Manlincon v. West, 12 Vet. App. 238 
(1999).



FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment in the calculated amount of $3,549, 
with very little fault being shown on the part of the VA in 
creating this overpayment, the veteran did not change his 
position to his detriment in reliance on VA disability 
pension, failure to make restitution would not result in 
unfair gain to the veteran and recovery of the overpayment 
would result in undue hardship and defeat the purpose of the 
benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension in 
the calculated amount of $3,549 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which waiver of recovery of an overpayment 
is based.  The statement of the case advised the veteran and 
his representative of the basis for denial of waiver of 
recovery of the overpayment in the calculated amount of 
$3,549.  The veteran has appeared at a personal hearing and 
submitted financial information.  On the basis of the record, 
and the Board's decision herein, it is concluded that the 
requirements of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5100, et seq., (West Supp. 2001), and 
implementing regulations, 38 C.F.R. §§ 3.102, 3.159 (2001), 
have been met.  

During the veteran's personal hearing, in September 2001, at 
page 23 of the transcript, he indicated that, while he was 
unsure of the mathematics used in calculating the amount of 
the overpayment, he did believe that the overpayment should 
be based upon the removal of his estranged wife as his 
dependent and equal to any additional monies he had received 
for her as a dependent.  The record indicates that the 
overpayment in the calculated amount of $3,549 was arrived at 
as a result of retroactively removing the veteran's estranged 
spouse from his award and deducting the additional money he 
had received for her as a dependent.  Thus, the overpayment 
in the calculated amount of $3,549 is based upon the 
additional money the veteran received for his spouse, and the 
Board concludes that the veteran is not contesting the 
creation of this overpayment because he agrees with the 
methodology used in arriving at the calculated overpayment of 
$3,549.  

When the veteran submitted an Income and Net Worth Statement 
in July 1996, in conjunction with his original application 
for improved disability pension benefits, he indicated that 
he was married and that he lived with his spouse.

An August 1996 VA Report of Contact indicates that inquiry 
was made of the veteran telephonically regarding whether his 
wife was then working, with him indicating that she was not.  
An August 1996 award letter to the veteran informed him that 
his pension award was based upon he and his spouse's income.  
He was supplied with a form providing him information 
concerning his right to receive pension and that he should 
immediately notify VA if there was any change in his 
dependents.

In February 1997 the veteran submitted an eligibility 
verification report and a separate statement indicating that 
he was then married and living with his spouse, but had been 
separated prior to when the pension began and for May through 
September 1996 after the pension began.

In January 1999, the veteran submitted an eligibility 
verification report indicating that he was married but not 
living with his spouse, effective January 1, 1998, and that 
he had provided $4,200 worth of support to his spouse during 
1998.

By official letter, dated in March 2000, the veteran was 
informed that his pension had been retroactively amended and 
reduced based upon removal of his spouse, effective May 1, 
1996, through December 1997.  This resulted in a retroactive 
reduction and creation of an overpayment in the calculated 
amount of $3,549.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that while the veteran reported that he was 
married and living with his spouse, in February 1997, he did 
indicate that there had been some previous estrangement and 
in January 1999 he indicated that he was not living with his 
spouse.  In order for the veteran to have been guilty of 
fraud, misrepresentation, or bad faith, the evidence must 
reflect a certain intent on his part to accomplish the 
objective of continued receipt of pension by intentionally 
providing inaccurate or false information to the VA.  The 
veteran's initial report regarding residing with his spouse, 
in July 1996, was prior to him being informed of any criteria 
regarding what the VA would consider with respect to 
dependents and making an improved disability pension award.  
Therefore, the Board is unable to conclude that the veteran 
made this report with any intent to accomplish the receipt of 
a greater pension award by intentionally providing inaccurate 
or false information to the VA.  While his report, in 
February 1997, was somewhat late, as was his report in 
January 1999, with respect to periods of estrangement from 
his spouse, he did undertake the affirmative act of notifying 
VA with respect to being separated from his spouse.  
Therefore, the RO's conclusion that the veteran has not made 
a misrepresentation, committed fraud, or had bad faith was 
correct.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  
"Equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements, which are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed by 
official letter that he must immediately report any changes 
in his dependent status, as well as being informed that 
income of dependents would be considered.  Although the 
veteran initially reported that he was married and residing 
with his spouse, and his award was initially based upon 
consideration of providing him additional improved disability 
pension benefits on account of his spouse, the veteran 
subsequently indicated to VA that his spouse had not resided 
with him at certain times.  However, the veteran did not 
promptly notify the VA that he was estranged from his spouse, 
nor did he notify VA of the ongoing nature of his 
estrangement.  Since the overpayment has been created on the 
basis that the veteran's spouse was retroactively removed 
from the veteran's award, the Board concludes that the 
overpayment was created due to substantial fault on the part 
of the veteran in failing to promptly and clearly notify VA 
that his spouse was not residing with him and that they were 
estranged.  However, in light of the veteran's February 1997 
notification to VA regarding some estrangement, the Board 
concludes that there was some minimal fault on the part of VA 
in not responding to and developing evidence regarding the 
estrangement at the beginning of the award of improved 
disability pension.  

The veteran has reported, in financial status reports that 
his expenses far exceed his income by an amount ranging from 
$734.17 to $1352.93, per month.  During his personal hearing, 
in September 2001, he explained, at page 27, that this 
deficit was made up with borrowed funds and that he had now 
borrowed the maximum that his bank would lend to him.  On his 
financial status reports, submitted in May and November 2000, 
the veteran indicated that his assets included real estate 
that was valued at $106,000 and $118,000, respectively.  In a 
March 2001 VA Form 9, he clarified that the reference to the 
real estate assets was a reference to his home and that he 
had equity of approximately $35,000, after consideration of a 
mortgage.  His liquid assets are reported to be minimal and 
his automobile is indicated to be a 1990-year model.  In 
November 2000, the veteran reported his monthly expenses to 
total $1,143.67.  These consisted of $579.67 for rent or 
mortgage, $200 for food, $169.32 for utilities and heat, 
$179.50 for taxes and $16 for clothes.  He reported his only 
income as Social Security in the monthly amount of $409.50.  
On the basis of the evidence of record, it appears that the 
veteran would be deprived of the basic necessities of life if 
recovery of the overpayment in the calculated amount of 
$3,549 were accomplished and it appears that recovery of the 
overpayment would defeat the purpose for which the pension 
benefits were intended, i.e., recovery would deprive him of 
the ability to meet his ongoing expenses to provide for the 
basic necessities of life.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension.  While the 
veteran was in receipt of additional benefits for a spouse 
during a period, which it has been determined, he was 
estranged from his spouse; it does not appear that he would 
be unjustly enriched or that failure to make restitution 
would result in unfair gain to the veteran.

On the basis of the above analysis, there is evidence both 
for and against waiver of recovery of the overpayment in the 
calculated amount of $3,549.  The Board concludes that the 
evidence is approximately in equipoise and in resolving all 
doubt in the veteran's behalf, it would be against equity and 
good conscience to recover the overpayment of improved 
disability pension benefits in the calculated amount of 
$3,549.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.






	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $3,549, is 
granted.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

